EXHIBIT 10.53 9% CONVERTIBLE PROMISSORY NOTE NO. 2008-3 DATED MAY 11, 2008 THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER EXCEPT UPON THE ISSUANCE TO THE CORPORATION OF A FAVORABLE OPINION OF ITS COUNSEL OR SUBMISSION TO THE CORPORATION OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO COUNSEL FOR THE CORPORATION, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE ACT AND THE STATE ACTS. WORLDWIDE STRATEGIES INCORPORATED A Nevada Corporation May 11, NO. 2008-3 WORLDWIDE STRATEGIES INCORPORATED, a Nevada corporation (the “Corporation”), is indebted and, for value received, promises to pay to the order of Dirk Van Keulen on May 11, 2009 (the “Due Date”), (unless this Note shall have been sooner prepaid as herein provided), upon presentation of this Note, One Hundred
